EXHIBIT NO. 10.3



 

COMPROMISE AGREEMENT

BETWEEN

(1) F DAVID JONES

(2) SPANDEX PLC



 

 

 

EVERSHEDS
FITZALAN HOUSE
FITZALAN ROAD
CARDIFF CF24 0EE
TEL: 029 2047 1147
FAX: 029 2046 4347
Ref: 3/CAR/1146

©Eversheds



 

AN AGREEMENT made the day of 2002

BETWEEN

F DAVID JONES

of 1 Moor Park Gardens, Coombe Hill, Kingston-upon-Thames, Surrey, KT2 8UD
("You")



SPANDEX PLC

of 1600 Park Avenue, Aztec West, Almondsbury, Bristol, BS32 4UA ("the
Employer").



WHEREAS:

(1) Your employment with the Employer terminated on 31 January 2002 ("the
Termination Date").

(2) You have received your normal salary and benefits up until the Termination
Date.

(3) You have been receiving independent advice from Daniel Wilde of Burges
Salmon Solicitors (the "Relevant Independent Adviser").

(4) The Employer enters into this Agreement on its own behalf and as agent for
and on behalf of the parties against whom your claims are being compromised in
paragraph 2 below.

(5) You believe you are entitled to make the claims set out in paragraph 2 below
and have raised them prior to entering into this Agreement.

IT IS AGREED THAT:

Provided you comply with this Agreement, the Employer shall pay you without
admission of liability the sum of 148,000.00 pounds (ONE HUNDRED AND FORTY EIGHT
THOUSAND POUNDS) as compensation for loss of employment, less all deductions for
income tax and for national insurance as required by law (the "Compensation
Payment"). Before making the Compensation Payment to you the Employer will,
subject to clause 8 below, (1) to the extent that the Compensation Payment
exceeds 30,000.00 pounds deduct income tax (but not national insurance) at the
basic rate of 22% pursuant to the PAYE regulations, (2) issue your P45 and (3)
retain the sum of 12,000.00 pounds (representing 40% of the 30,000.00 pounds
potentially tax free slice) in escrow pending written confirmation from the
Inland Revenue (to be sought by you) of the taxable status of the Compensation
Payment. In the event the Compensation Payment is declared by the Inland Revenue
to be fully taxable, the 12,000.00 pounds will be remitted to the Inland
Revenue. If the Inland Revenue confirms that the first 30,000.00 pounds may be
paid to you tax free, the 12,000.00 pounds will be paid to you. The Compensation
Payment shall be paid by the Employer within 14 days after the Employer's
solicitors have received a copy of this Agreement duly signed by you and a copy
of the Relevant Independent Adviser's Certificate duly signed by the Relevant
Independent Adviser.

The Compensation Payment is made in full and final settlement of all or any
claims you may have against the Employer (or any Group Company), or any of the
officers or employees of the Employer or any Group Company, whether such claims
arise out of your employment with the Employer, the termination of your
employment or otherwise howsoever, including but not limited to claims for
wrongful dismissal, unfair dismissal, discrimination of any kind, breach of
contract, unlawful deduction of wages, a redundancy payment or any claim under
European Union Law, and relating to the Employer's or any Group Company's shares
or securities.

Following the Termination Date you will do nothing to disparage the Employer or
any of its officers or employees or any other Group Company or any of such Group
Company's officers or employees. The Employer will instruct such of its officers
and employees who have been privy to this Agreement to do nothing to disparage
you and will use their reasonable endeavours to ensure that no other employee
disparages you.

The parties agree that they will keep the terms of this Agreement and the facts
and matters leading up to it confidential, and will not disclose the same to any
third party save as required by law and in order to take professional advice in
relation to the same and save that nothing in this Agreement shall prevent you
making a protected disclosure under the Public Interest Disclosure Act 1998.

You agree that you will co-operate fully with any proceedings threatened or
taken against the Employer or any Group Company in any court or tribunal,
including but not limited to providing information and responding to enquiries
promptly and accurately, to assisting the Employer's and/or Group Company's
legal advisers and employees as required, to giving truthful evidence if
required as a witness and to completing, signing and swearing as required the
appropriate witness statements and/or affidavits. The Employer or Group Company
as appropriate will cover or reimburse your reasonable expenses in providing
such co-operation provided that you submit evidence of such expenditure and
obtain prior authorisation from the Employer for any single item of expenditure
in excess of 200.00 pounds.

You may not at any time prior to or after the Termination Date (except with the
written permission of the Employer) disclose to any third party, or make use of
yourself (or in conjunction with others), any of the Employer's trade secrets or
other Confidential Information.

6.1 For the purposes of this clause Confidential Information includes but is not
limited to:

(a) the Employer's corporate and marketing strategy and plans, business
development plans and research results;

(b) budgets, management accounts, bank account details and other confidential
financial data of the Employer;

(c) business methods, technical designs of the Employer's products, and details
of the Employer's development processes, information relating to the running of
the Employer's business which is not in the public domain, including details of
salaries, bonuses, commissions and other employment terms applicable within the
Employer;

(d) the names, addresses and contact details of any customers of the Employer
including customer lists in whatever medium this information is stored and the
requirements of those customers for any of the Employer's products or services;

(e) the terms on which the Employer does business with its advertisers,
customers and suppliers, including any pricing policy adopted by the Employer
and the terms of any partnership, joint venture or other form of commercial
co-operation or agreement the Employer enters into with any third party;

(f) software and technical information including software updates produced by
the Employer or necessary for the development, maintenance or operation of any
of the Employer's websites and the source code of each website;

(g) details of litigation involving the Employer whether proposed, threatened or
in progress;

(h) any document marked "confidential" or which you are aware is confidential or
which you might reasonably expect the Employer would regard as confidential; and

(i) any other information which the Employer is bound by an obligation of
confidence owed to a third party.

6.2 The restrictions in this paragraph 6 will, however, cease to apply to
information which is required to be disclosed by law, or by a court or tribunal
of competent jurisdiction or which becomes available (other than by reason of
your default) to the public generally.

6.3 Save as follows, you hereby confirm that you have returned to the Employer
all property in your possession custody or control which belongs to the Employer
or relates to its affairs, including but not limited to the company car, mobile
telephone, computer equipment in your possession and all documents, records,
notebooks, notes, memoranda, customer lists in whatever medium they have been
stored (including on your personal computer or mobile telephone), computer
software and computer hardware, research reports as well as all documents or
works in which the Employer owns the copy right or other intellectual property
rights or which relate to the Employer's business. You warrant that no copies of
any of the above property have been taken by you, or alternatively that such
copies as have been taken have been returned to the Employer. For the avoidance
of doubt you are permitted to retain only those documents given to you in
Washington by Gerbers Counsel as support for your evidence to the SEC. You agree
to return these to the Employer and destroy any copies immediately upon request.

6.4 In this clause 6 the term "the Employer" shall mean the Employer and any
Group Company.

6.5 You accept the restrictions in this clause 6 and clause 7 below in
consideration of the sum of 2000.00 pounds to be paid by the Employer at the
same time as the Compensation Payment less all deductions required by law.

Following the Termination Date:

7.1 you will not hold yourself out or permit yourself to be held out as being
employed by or connected with the Employer or any Group Company. You will resign
your directorship of the Employer and any directorship of or other office held
by you in any other Group Company on or before the completion of this Agreement
by signing and returning to the Employer a letter or letters in the form of the
draft appearing at the Appendix of this Agreement.

7.2 you agree that the restrictions contained in clause 17 of your Service
Agreement remain in full force and effect.

8. You will indemnify the Employer against all claims or demands, penalties or
interest charges brought or levelled against the Employer by the Inland Revenue
in respect of the Compensation Payment made to you under clause 1 of this
Agreement. No payments will be made by the Employer to the Inland Revenue
however without first notifying you of the position and giving you a reasonable
opportunity to resolve the matter with the Inland Revenue directly. If you fail
to take up this opportunity, or a sum is still found due from the Employer to
the Inland Revenue notwithstanding your intervention, and the Employer makes
payment to the Inland Revenue, the amount due from you under this indemnity
shall fall due forthwith upon you receiving a written demand from the Employer
accompanied by evidence that payment has been made. This indemnity does not
apply to any deductions made by the Employer before making the Severance Payment
or to employer's national insurance contributions.

9. You agree upon demand to immediately repay to the Employer:

9.1 the Compensation Payment if, contrary to the views of the parties, the
claims set out in paragraph 2 above have not been validly and lawfully excluded
by the provisions of this Agreement, and you institute legal proceedings in
respect of any of them.

9.2 a proportion of the Compensation payment in the sum of 10,000.00 pounds if
you fail to comply with any of your obligations under this Agreement including
but not limited to clause 5.

and you agree further that the Compensation Payment or the proportion thereof
(as appropriate) is in such circumstances recoverable as a debt.

10. You hereby warrant to the Employer that you have received independent legal
advice from the Relevant Independent Adviser, as to the terms and effect of this
Agreement under English law prior to your executing the same and in particular,
as to its effect on your ability to pursue any of the rights or claims set out
in paragraph 2 of the Agreement.

11. The Employer will pay a sum not exceeding 750.00 pounds plus VAT towards
your legal costs relating to the termination of your employment and the
negotiation and preparation of this Agreement. Payment of this sum will be made
directly to your solicitors within 7 days of receipt by the Employer (via their
solicitors), of a copy of this Agreement duly executed by you and a copy of the
Relevant Independent Adviser's Certificate duly signed by the Relevant
Independent Adviser, and provided that an invoice from the Relevant Independent
Adviser stated to be payable by the Employer on your behalf has also been
received.

12. The Employer agrees to provide prospective employers upon request with a
written reference in the form of the draft appearing at Appendix 2 of this
Agreement. The Employer further agrees to issue to relevant staff and clients
the leaving statement at Appendix 3 to confirm your departure.

13. The parties hereby acknowledge and agree that the conditions regulating
compromise agreements under section 203(3) of the Employment Rights Act 1996,
section 77(4A) of the Sex Discrimination Act 1975, section 72(4A) of the Race
Relations Act 1976, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, section 9(3) of the Disability Discrimination Act 1995
and the Working Time Regulations 1998 are satisfied by the terms of this
Agreement.

14. In this Agreement "Group Company" means a company which from time to time is
a subsidiary or a holding company of the Company or a subsidiary of such holding
company and "subsidiary" and "holding company" have the meanings attributed to
them by section 736 of the Companies Act 1985. For the avoidance of doubt, the
definition "Group Company" includes but is not limited Gerber Scientific Inc and
Gerber Scientific Products Inc.

15. This Agreement shall be construed in accordance with the law of England and
Wales and the parties submit to the exclusive jurisdiction of the English and
Welsh Courts.

IN WITNESS WHEREOF

the parties or their duly authorised representatives have set their hands the
day and year first above written.





SIGNED

by the said         )
F DAVID JONES            )
in the presence of               )



 

 

SIGNED

by                         )
on behalf of the Employer    )
in the presence of                  )





APPENDIX 1

RESIGNATION OF DIRECTORSHIP

F D Jones
1 Moor Park Gardens
Coombe Hill
Kingston upon Thames
Surrey, KT2 7UD


The Directors
Spandex plc
1600 Park Avenue
Aztec West
Almondsbury
Bristol BS32 4UA

[The Directors
Gerber Scientific Inc
83 Gerber Road West
South Windsor
Connecticut
USA]

Dear Sirs

I, F David Jones, resign my office as Director of Spandex PLC, and from any and
all positions as a Director or officer of its holding company (Gerber Scientific
Inc.) and/or of any and all subsidiaries of either Spandex PLC or its holding
company with effect from close of business on [date].

I acknowledge and declare that I have no claim whatsoever against Spandex PLC or
any of its subsidiaries or Gerber Scientific Inc. or any of its subsidiaries for
fees, remuneration, expenses or other payments or benefits as Director or for
compensation or otherwise in respect of the loss of such office.

This letter is delivered as a deed on the date shown above.

Signed as a deed by
F David Jones in the presence of:

                                                  

Signature of the Witness



                                                  

Name of the Witness



                                                  

Address of the Witness



                                                  

Occupation of the Witness



APPENDIX 2

REFERENCE



To [whom it may concern]

Reference for F. David Jones



David Jones worked for Gerber Scientific Inc and latterly its subsidiary,
Spandex plc in a senior capacity for 3 years, before deciding to leave on 31
January 2002 to pursue outside interests.



Yours sincerely



APPENDIX 3

LEAVING STATEMENT



 

David Jones has decided to leave Spandex to pursue outside interests. We wish
him well with his future endeavours.



RELEVANT INDEPENDENT ADVISER'S WARRANTY

I, [name] of [firm] HEREBY CERTIFY to the Employer that:

(a) I am instructed by F DAVID JONES

(b) At the date hereof and at all times during which I have advised Mr Jones on
the subject matter of the Compromise Agreement with Spandex plc, I am and have
been a Relevant Independent Adviser as defined by Sections 77(4)(B) of the Sex
Discrimination Act 1975, 77(4B) of the Race Relations Act 1976, 288(4) of the
Trade Union and Labour Relations (Consolidation) Act 1992, 9(4) of the
Disability Discrimination Act 1995, the Working Time Regulations and 203(3)(A)
of the Employment Rights Act 1996.

(c) I have given independent advice to Mr Jones as to the terms and effect of
the Compromise Agreement under English law prior to him executing the same and
in particular, as to its effect his ability to pursue any of the rights or
claims which are set out in paragraph 2 of the Compromise Agreement.

(d) When I gave the advice referred to in sub-paragraph (c) above there was in
force a contract of insurance or an indemnity provided for members of my
profession covering the risk of a claim by Mr Jones in respect of loss arising
in consequence of that advice.



                                                                


Signed





                                                                 


Date





 